Order   issued November 27, 2012




                                              In The
                                 Qnitrt nf Apprah
                         Fift1i Dhtrirt tif                        i11a
                                      No. 05-12-01 446-CV


               IN RE CHAPMAN HEXT & CO., P.C., GREGORY W. HEXT,
                  CII WEAL ill MANAGEMEN I, LLC, WHI I E ROCK
                ADVISORS, LLC, AND CHARLES E. CHAPMAN, Relators


                  Original Proceeding from the 95th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-01326


                                         ORDER
                         Bctbre Justices Moseley, FitzGerald. and Myers

        Based on the Court’s opinion ofthis date, we DENY relators’ petition for writ of mandamus.

We ORDER that relators bear the costs of this original proceeding. We LIFT the stay imposed by

our order of October 25, 2012.




                                                                     .7
                                                    J FMMOSELEY
                                                    JUSTICE